Title: To James Madison from James Simpson, 17 October 1803
From: Simpson, James
To: Madison, James


					
						No. 68
						Sir
						Tangier 17th. October. 1803.
					
					 I had the honour of addressing No. 66 to you 8th. Inst. and No. 67 on the 15th. by way of Gibraltar, duplicate of both with copies of their enclosures I put up with this.
					 By those duplicates or their originals if they shall have reached sooner you will see His Imperial Majesty very early indeed I may say from the first of my correspondence with him and His Minister on subject of the Recent hostilities, shewed strong dispositions for Peace; experience has taught me how desireable an object that is to us with this Country and I have made it my study to endeavour at securing it, so as that it could be effected on terms honourable to the United States.
					 His Majestys conduct in regard to giving aid to Tripoly has been inimical, and the Instructions given his Cruizers shew he would have gone to open hostilities with us if Providence had not thwarted their late Schemes, formed in all probability with the view of bringing forward the long fostered wish of drawing an engagement from the Government of the United States to pay Morocco a Subsidy.
					 From the earliest correspondence I have had the honour of holding with the department of State, it will be seen I have considered this Muley Solimans favourite Scheme, and can venture to say after all I have seen and investigated the matter, if the Cruizers had been able to bring in any important number or value of American Vessels that no hesitation would have been made in bringing forward such a demand, as the condition of their enlargement and a future Peace.  Thank God their Schemes have failed and the result of their endeavours to do us injury has been disgrace to themselves.  When Commodore Preble first wrote me from Gibraltar he felt the impulse of the indignancy with which he viewed the unprovoked conduct of Muley Soliman and threatend sending the Mirboha with her Crew to America; the Ship was not equal to the Voyage, of which upon a more narrow inspection into her situation he would have been sensible,  besides I had already seen clearly the Emperour would meet us more than half way on a pacific system.  On these facts I rested the counsel I gave the Commodore for closeing with His Majesty on that ground, which he readily consented to do provided Peace could be secured to the United States on honourable terms.
					   Having pretty much detailed matters to you in my former Letters I will not trouble you with Repetitions, but it is incumbent on me to offer some farther arguments in support of what I have taken upon myself to do, in a matter of such magnitude.
					  Peace with this Country was desireable for the powerfull reasons obvious to Government.  A combination of circumstances happily offered for its being secured now on terms more honourable than could have been expected at any other period, for in place of paying money for it, the Emperour has been made to offer it as the Redemption of his Ships, besides giving up the American property was in his power.  His Majesty must have been sensible of this for at the Audience on the 10th whilst he so repeatedly gave assurances of his desire of being at Peace with the United States he asked as a favour that the Meshouda might be given up to him, under an engagement that neither the Vessel or any article on board of her, should be attempted to be sent to Tripoly, during the continuation of the present War between the United States and that Regency.
					 With this is copy of the Letter I wrote Commodore Preble on subject of giving up those Vessels and his answer for your perusal.  The contents had been fully discussed and agreed upon before they were written which occasions the date to be erroneous and make my sentiments in this Letter on subject of the Mashouda appear to contradict my particular dispatch of same date No 66.
					  I mention this merely to explain for in fact the determination respecting that Vessel was not taken untill after the Audience.
					 It appeared obvious to us all this Ship should not be made a Bar to obtaining a Ratification of the Treaty of 1786, and as far as any thing can by engagements be made secure in this Country, also the certainty of a continuance of Peace.  Besides had the Negotiation been broken off, not only the American property at Mogadore would have been lost, but an Embassy must have been the consequence at a future day, which would have been attended with a far greater expence than the worth of this Ship and all that is on board of her.  The Mirboha most fortunately anchored in this Bay at the time we were waiting to see the Emperour—she was without Colours and continued so untill the addition was put to the Act of the 9th. and a Letter promised to the President in the terms has been mentioned.
					Nothing could have happened better, as Muley Solomans desire of having his Flag seen on board of his Ship by the very large Army he had with him collected from most quarters of his Empire, left him no time to ballance on what was to be done.  I am persuaded you will equaly allow it would not have been good policy to have availed of these circumstances to push for Conditions beyond those essential to a lasting Peace, as we might thereby have begat cause for the Emperour seeking pretexts for breaking with us again, but as things now stand I cannot see how he can attempt that.
					  In this Country it is impossible to get busyness transacted with that formality easily adjusted in other Countrys, unless a person sits down for a time at Court.  Commodore Preble and myself had drawn up a declaration and Counter declaration to be signed by the parties on this occasion, but so soon as our affairs got into a tolerable state of arrangement on Tuesday afternoon, the Emperor ordered his Army to prepare that evening for moveing and actualy left Tangier next morning for Mequinez.  The letter to the President however embraces in their way the essential points, and with Respect to the Ratification of the Treaty of 1786 is explicit, by which they relinquish the claim they had erroneously set up to periodical presents.  I transmit with this a certified copy of the Act of the 9th. Inst. declaratory of His Majesty being at Peace with the United States, and Ratifying the Treaty of 1200 made with Sidy Mohamet.
					  On this occasion I have presented Sidy Muhammed Selawy with Eight hundred dollars, which considering his former services I trust will not be thought too much.
					 The public busyness transacted with the Emperour and what was considered by those around him, as a happy consequence to us, has occasioned a greater expence on the occasion of his visit than I should otherwise have been at.  My next will hand a stated Account of the whole.
					   As the American Commerce at Mogadore has grown to be of some consequence I obtained from the Emperour an order to the Governour and directors of the Customs at that Port to be attentive to our Traders there, translation of which I send you with this.  Commodore Preble dispatched the Nautilus Schooner for that Port on the 12th. Inst. to carry my Letter to Mr. Gwyn with original of this order and that for the release of the Hannah, as the most probable safe and speedy conveyance at this Rainy season.  I cannot excuse in Justice saying that since the arrival of Commodore Preble at Gibraltar he has uniformly, both in the disposal of his Squadron and personal attention to the Negotiation with the Emperour, given me every possible assistance and support.  It was expected by every person Alcayde Hashash would have been exemplarily punished, for altho’ there can be no doubt but he must have submitted his schemes to the Emperour when he was with him in May last and made them appear so specious as to be entrusted with authority to act at pleasure, yet as they have not succeeded his situation appeared extremely perilous—but he saved himself by laying at the Emperours feet the enormous sum of Fifty thousand duccats of this Country in Gold (nearly forty two thousand dollars) on the evening preceding the day of our Audience.  Thus he has for the present escaped personal punishment and continues Governour of Tangier; but as certainly he cannot be possessed of a sum equal to what would be necessary to get him out of a similar situation, it may be reasonably expected he will take care how he acts.  From what has happen’d I shall see it my duty to be doubly watchfull of his motions.  In the mean time I am happy to hear Commodore Preble has determined not to leave this Neighbourhood without at least one Vessel of War; which as I have seen occasion Repeatedly to mention, is the best security for a continuance of Peace with this Country.
					   The two Galleys were here have been sent to Tetuan to be laid up, and Arraiz Lubarez is ordered to Larach with his Ship for same purpose.
					 I have mentioned to you in former Letters the desire manifested by Spain to draw supplies of Wheat from this Country and that an Agent of the Gremios had lately been at Court to sollicit the extraction: he delivered a very considerable Present but was dismissed with a promise that all matters would be settled when the Emperour should be at Tangier: but not any thing has been done towards fulfillment of their wishes, as His Majesty only repeated what he has told them for some time back, that it is contrary to his Religion to permit the export of Grain for the use of Christians.  This is considered highly improper as he has been receiving Articles of Cloathing for his Army from time to time from the Gremios to the extent of considerably beyond One hundred thousand dollars, supplied him on the hopes they were even encouraged to entertain that they would be paid in duties.  The day after His Majestys departure a Messenger was sent from hence to Madrid with advice of this disapointment and we wait to see how it may be taken there.
					   The French Consul delivered a very valuable Present but that did not prevent the Emperour expressing his disgust at no Ambassador having been sent him by the Consul, and its believed mentioned a time against which he said he should expect one.
					The Dutch Consul told His Majesty their expected Present was shipt on a Frigate and was at hand.
					   I shall anxiously wait your answer to this Letter but in the mean time the Rectitude of my intentions assure me of that generous reception of my endeavours for the good of the Public at the hands of the President, I have experienced on a former occasion.  I entreat you will be assured I am with high Respect and consideration Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
